Citation Nr: 1804634	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  17-43 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, prior to November 1, 2016, and in excess of 20 percent thereafter, for a low back disability (exclusive of a temporary total rating from August 22, 2016 to November 1, 2016).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was subsequently transferred to the RO in Sioux Falls, South Dakota.

In a July 2017 decision, while the appeal was pending, the Veteran was assigned a higher, 20 percent rating, effective November 1, 2016.  However, that increase does not represent a total grant of the benefit sought on appeal.  Accordingly, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take the electronic record into consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds that further development is warranted as to the claim currently on appeal.

Upon VA examination in November 2017, the VA examiner determined, without reviewing the claims file, that the Veteran does not have radiculopathy, radicular pain or any other any neurological manifestations.  These findings differ from the conclusions reached by the VA examiner in July 2017 who opined that mild radiculopathy of both lower extremities was found.  As such, the Board observes that there is a conflict in the evidence as to whether radiculopathy exists and, therefore, such findings must be reconciled on examination.  

Moreover, although the examiner noted the Veteran's report of flare-ups, the examiner failed to provide adequate information as to their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, "per [the] veteran," to what extent, if any, they affect functional impairment.  Moreover, the examiner did not provide adequate information regarding what motion is lost, the degree of loss and/or the degree of additional limitation that actually occurs during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Therefore, the Board finds that the November 2017 VA examiner's opinion is inadequate and another opinion is warranted.  See id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination in order to determine the extent of his service-connected low back disability.  The record must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings must be reported in detail.  The VA examiner is requested to address the following:

The examination must include testing results on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Inquire as to periods of flare-up, and note the severity, frequency, and duration of any such flare-ups.  The examiner must name the precipitating and alleviating factors.  The examiner must express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

Identify the nature and severity of any neurological manifestations, to specifically include radiculopathy, due to the service-connected low back disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

If no neurological disabilities are diagnosed, specifically radiculopathy, the examiner must reconcile this conclusion with the radiculopathy findings noted in the July 2017 VA examination report and all other clinical evidence of record.

A complete rationale should be given for all opinions and conclusions expressed.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




